Order entered July 31, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-01495-CV

             IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS

                             On Appeal from the Probate Court No. 3
                                     Dallas County, Texas
                              Trial Court Cause No. PR-13-3072-3

                                           ORDER
        We GRANT appellant’s July 29, 2015 fourth motion for extension of time to file

combined reply brief and ORDER the brief tendered to the Clerk of the Court July 27, 2015

filed as of the date of this order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE